Citation Nr: 1623277	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  14-09 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and specific situational phobia and an anxiety disorder, not otherwise specified (NOS).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed a psychiatric disorder and PTSD as a result of his military service.  He was afforded a VA psychiatric examination in April 2013.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders (DSM), Fourth Edition (DSM-IV).  

The examiner did find that the Veteran met the DSM-IV criteria for specific phobia, blood-injection type and situational type, as well as anxiety disorder NOS.  The examiner further noted that while the Veteran indicated that the majority of his symptoms began during his military experiences, these symptoms are less likely than not caused by, or related to, his military service.  In this regard, the examiner noted that the Veteran indicated that he first experienced an anxiety provoking episode with a needle at the age of 16, and the DSM-IV indicates that "[s]pecific [p]hobias in adolescence increase the chances of either persistence of the [s]pecific [p]hobia or development of additional [s]pecific [p]hobias in early adulthood" as reflected by his fear of closed in spaces and attending medical appointments.  According to the examiner, the development of the other reported symptoms of anxiety were not related to the Veteran's fear of hostile military or terrorist activity, and were less likely than not related to any traumatic experience that would be considered to be unique to his military experience.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Although the Veteran reported a phobia of needles when he was 16 years of age, the record shows that he was accepted into military service without any psychological abnormalities noted on his entrance examination.  Indeed, at the August 1964 enlistment examination, the clinical evaluation of the psychiatric system was shown to be normal.  In addition, the Veteran denied a history of depression, trouble sleeping, nightmares, or nervous trouble of any sort in his medical history report, and he was shown to have a psychiatric profile of 'S1' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the appellant on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  Moreover, the Veteran was deemed qualified for enlistment at the time of the August 1964 examination.  Accordingly, the Veteran is considered under VA law to have been psychologically sound at the time he entered military service; therefore, the question remains whether it is at least as likely as not that the Veteran's diagnosed psychiatric disorders - his specific phobia, blood-injection type and situational type, as well as his anxiety disorder NOS commenced during his military service.  

Also, effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that were certified for appeal to the Board or were pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In an October 2015 letter, the Veteran was informed that his appeal had been received at the Board, and formally placed on its docket.  As such, the Veteran's claim is governed by DSM-5.  In light of the fact that DSM-5 represents the most up-to-date clinical diagnostic guidelines, and the Veteran has not been afforded a VA psychiatric examination that applied the DSM-5 criteria, the Board finds that the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, must also be considered using the DSM-5 criteria.  As such, his claim should be remanded for another VA psychiatric examination that applies the DSM-5 criteria.  

Accordingly, the case is REMANDED for the following action:

1. Request records of relevant psychiatric treatment that the Veteran may have received at the VA medical center (VAMC) in Beckley, West Virginia since April 2013.  Copies of such records which are available should be associated with the claims folder.  

2. After any additional records are scanned into the VBMS and/or Virtual VA claims processing system, provide the Veteran with an appropriate mental health examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete explanation for any opinion expressed must be included in the examination report.  

Regarding the claim for PTSD, the examiner must determine whether the Veteran meets the criteria for a diagnosis of PTSD using the DSM-5 criteria.  If the examiner finds that the Veteran does not currently meet the criteria for a diagnosis of PTSD, then the examiner must comment on any diagnoses of PTSD made during the course of this appeal by any other medical professional.  Specifically, for any previous diagnosis of PTSD found in the Veteran's medical records, the examiner must explain whether those were valid diagnoses of PTSD, and the Veteran's PTSD had subsequently resolved, or whether the previous diagnoses of PTSD were not valid.  If the examiner finds that the Veteran does not currently meet the criteria for a diagnosis of PTSD and that the previous diagnoses of PTSD were not valid, the examiner must provide a detailed rationale for these findings.  

The examiner must also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's specific phobia, blood-injection injury type and situational type, as well as his anxiety disorder NOS (and any other currently diagnosed psychiatric disability other than PTSD) is related to active military service.  Please note that for purposes of this opinion, the examiner must assume the Veteran did not have a psychiatric disability (to include a needle phobia) prior to his military service.  Thus, the examiner must ignore the Veteran's reported fear of needles prior to military service.  

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for an acquired psychiatric disorder must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




